TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00647-CV



Thomas Retzlaff, Appellant

v.


Monica Courteau, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 162,752-C, HONORABLE RICK MORRIS, JUDGE PRESIDING 



O R D E R

PER CURIAM
	On January 25, 2002, appellant Thomas Retzlaff filed a motion requesting that this
Court summarily reverse the underlying trial-court dismissal order on the grounds that he is
prevented from properly presenting his appellate case to this Court because there was no reporter's
record prepared at the motion for new trial hearing scheduled for November 1, 2001.  See Tex. R.
App. P. 44.1(a)(2). 
	The district court's docket sheet reflects that on November 1, 2001, the judge called
the case and no one appeared.  The judge reviewed the file and overruled the motion for new trial. 
As there was no live testimony presented at the hearing on the motion for new trial, there was no
need for any reporter's record.  The motion is overruled.  


	It is so ordered February 6, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish